UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02328 BOULDER GROWTH & INCOME FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record BOULDER GROWTH & INCOME FUND 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Sondra L. Barbour For For Management 1c Elect Director Thomas 'Tony' K. Brown For For Management 1d Elect Director Vance D. Coffman For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Inge G. Thulin For For Management 1j Elect Director Robert J. Ulrich For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify PricewaterhouseCoopers as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Adopt Anti-Forced Labor Policy for Against Against Shareholder Tobacco Supply Chain 7 Inform Poor and Less Educated on Against Against Shareholder Health Consequences of Tobacco 8 Report on Green Tobacco Sickness Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 11, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Anne Lauvergeon For For Management 1f Elect Director Michael O. Leavitt For For Management 1g Elect Director Theodore J. Leonsis For For Management 1h Elect Director Richard C. Levin For For Management 1i Elect Director Samuel J. Palmisano For For Management 1j Elect Director Daniel L. Vasella For For Management 1k Elect Director Robert D. Walter For For Management 1l Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against For Shareholder 5 Report on Board Oversight of Privacy Against For Shareholder and Data Security and Requests for Customer Information 6 Provide Right to Act by Written Consent Against For Shareholder 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder BANK OF COMMERCE HOLDINGS Ticker: BOCH Security ID: 06424J103 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orin N. Bennett For For Management 1.2 Elect Director Gary R. Burks For For Management 1.3 Elect Director Randall S. Eslick For For Management 1.4 Elect Director Joseph Q. Gibson For For Management 1.5 Elect Director Jon W. Halfhide For For Management 1.6 Elect Director Linda J. Miles For For Management 1.7 Elect Director David H. Scott For For Management 1.8 Elect Director Terence J. Street For Withhold Management 1.9 Elect Director Lyle L. Tullis For For Management 2 Ratify Moss Adams, LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BERKSHIRE HATHAWAY INC. Ticker: BRK.A Security ID: 084670108 Meeting Date: MAY 02, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 02, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Thomas S. Murphy For For Management 1.10 Elect Director Ronald L. Olson For For Management 1.11 Elect Director Walter Scott, Jr. For For Management 1.12 Elect Director Meryl B. Witmer For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Juan Gallardo For Against Management 1.4 Elect Director Jesse J. Greene, Jr. For For Management 1.5 Elect Director Jon M. Huntsman, Jr. For For Management 1.6 Elect Director Dennis A. Muilenburg For For Management 1.7 Elect Director Douglas R. Oberhelman For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Debra L. Reed For For Management 1.10 Elect Director Edward B. Rust, Jr. For For Management 1.11 Elect Director Susan C. Schwab For For Management 1.12 Elect Director Miles D. White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Review and Amend Human Rights Policies Against For Shareholder 7 Amend Policies to Allow Employees to Against Against Shareholder Participate in Political Process with No Retribution CENTRAL VALLEY COMMUNITY BANCORP Ticker: CVCY Security ID: 155685100 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. Cox For For Management 1.2 Elect Director Daniel N. Cunningham For For Management 1.3 Elect Director Edwin S. Darden, Jr. For For Management 1.4 Elect Director Daniel J. Doyle For For Management 1.5 Elect Director F. T. 'Tommy' Elliott, For Withhold Management IV 1.6 Elect Director James M. Ford For For Management 1.7 Elect Director Steven D. McDonald For For Management 1.8 Elect Director Louis McMurray For For Management 1.9 Elect Director William S. Smittcamp For For Management 1.10 Elect Director Joseph B. Weirick For For Management 2 Ratify Crowe Horwath LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, For For Management Jr. 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Prohibit Political Spending Against Against Shareholder 7 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 9 Report on the Result of Efforts to Against For Shareholder Minimize Hydraulic Fracturing Impacts 10 Proxy Access Against For Shareholder 11 Require Independent Board Chairman Against Against Shareholder 12 Require Director Nominee with Against For Shareholder Environmental Experience 13 Amend Bylaws Call Special Meetings Against For Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 20, 2014 Meeting Type: Annual Record Date: SEP 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Arun Sarin For For Management 1j Elect Director Steven M. West For For Management 2 Amend Qualified Employee Stock For For Management Purchase Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Establish Public Policy Board Committee Against Against Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder CK HUTCHISON HOLDINGS LIMITED Ticker: 00001 Security ID: G21765105 Meeting Date: APR 20, 2015 Meeting Type: Special Record Date: APR 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management CK HUTCHISON HOLDINGS LIMITED Ticker: 00001 Security ID: G21765105 Meeting Date: JUN 23, 2015 Meeting Type: Annual Record Date: JUN 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Li Ka-shing as Director For For Management 2b Elect Fok Kin Ning, Canning as Director For For Management 2c Elect Chow Woo Mo Fong, Susan as For Against Management Director 2d Elect Frank John Sixt as Director For Against Management 2e Elect Ip Tak Chuen, Edmond as Director For Against Management 2f Elect Kam Hing Lam as Director For Against Management 2g Elect Lai Kai Ming, Dominic as Director For Against Management 2h Elect Chow Kun Chee, Roland as Director For Against Management 2i Elect Lee Yeh Kwong, Charles as For Against Management Director 2j Elect Leung Siu Hon as Director For Against Management 2k Elect George Colin Magnus as Director For Against Management 2l Elect Cheng Hoi Chuen, Vincent as For Against Management Director 2m Elect Michael David Kadoorie as For For Management Director 2n Elect Kwok Tun-li, Stanley as Director For For Management 2o Elect Lee Wai Mun, Rose as Director For Against Management 2p Elect William Shurniak as Director For For Management 2q Elect Wong Chung Hin as Director For For Management 2r Elect Wong Yick-ming, Rosanna as For For Management Director 3 Approve PricewaterhouseCoopers, For For Management Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration 4 Approve Remuneration of Directors For For Management 5.1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Authorize Reissuance of Repurchased For Against Management Shares COHEN & STEERS INFRASTRUCTURE FUND, INC. Ticker: UTF Security ID: 19248A109 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Grossman For For Management 1.2 Elect Director Robert H. Steers For For Management 1.3 Elect Director C. Edward Ward, Jr. For For Management 2 Approve Change of Fundamental For For Management Investment Restriction With Respect To Concentrating Investments in an Industry EASTERN VIRGINIA BANKSHARES, INC. Ticker: EVBS Security ID: 277196101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Rand Cook For For Management 1.2 Elect Director Charles R. Revere For For Management 1.3 Elect Director F. L. Garrett, III For Withhold Management 1.4 Elect Director Joe A. Shearin For For Management 1.5 Elect Director Ira C. Harris For For Management 1.6 Elect Director Boris M. Gutin For For Management 1.7 Elect Director Leslie E. Taylor For For Management 1.8 Elect Director William L. Lewis For Withhold Management 1.9 Elect Director Michael E. Fiore For For Management 1.10 Elect Director Jay T. Thompson, III For For Management 1.11 Elect Director W. Gerald Cox For For Management 1.12 Elect Director Eric A. Johnson For Withhold Management 1.13 Elect Director W. Leslie Kilduff, Jr. For For Management 1.14 Elect Director John F. Biagas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Yount, Hyde & Barbour, P.C. as For For Management Auditors FIRST CAPITAL BANCORP, INC. Ticker: FCVA Security ID: 319438107 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Watts, Jr. For Withhold Management 1.2 Elect Director Debra L. Richardson For For Management 1.3 Elect Director John M. Presley For Withhold Management 1.4 Elect Director Neil P. Amin For For Management 1.5 Elect Director Kenneth R. Lehman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify BDO USA LLP as Auditors For For Management FLORIDA CAPITAL GROUP, INC. Ticker: Security ID: 7605907Z1 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Andrew Krusen, Jr. For For Management 1.2 Elect Director J. Malcolm Jones, Jr. For For Management 1.3 Elect Director Charles E. Hughes, Jr. For For Management 1.4 Elect Director M.G. Sanchez For For Management 1.5 Elect Director P. Bruce Culpepper For For Management 1.6 Elect Director Richard R. Dostie For For Management 1.7 Elect Director Linda C. McGurn For For Management 1.8 Elect Director James W. Heavenar For For Management 1.9 Elect Director Allan S. Martin For For Management 1.10 Elect Director James T. Katsur For For Management 1.11 Elect Director Stephen E. Kunk For For Management 2 Ratify Saltmarsh, Cleaveland and Gund For For Management as Auditors FREEPORT-MCMORAN INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 10, 2015 Meeting Type: Annual Record Date: APR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Lydia H. Kennard For For Management 1.10 Elect Director Charles C. Krulak For For Management 1.11 Elect Director Bobby Lee Lackey For For Management 1.12 Elect Director Jon C. Madonna For For Management 1.13 Elect Director Dustan E. McCoy For For Management 1.14 Elect Director James R. Moffett For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director Frances Fragos Townsend For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Adopt Proxy Access Right Against For Shareholder GEORGETOWN BANCORP, INC. Ticker: GTWN Security ID: 372591107 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marybeth McInnis For For Management 1.2 Elect Director Mary L. Williams For For Management 2 Ratify Shatswell, MacLeod & Company, P. For For Management C. as Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEINEKEN HOLDING NV Ticker: HEIO Security ID: N39338194 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Management Board None None Management (Non-Voting) 2 Discuss Remuneration Report None None Management 3 Adopt Financial Statements For For Management 4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 5 Approve Discharge of the Board of For For Management Directors 6a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6b Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 6c Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6b 7a Reelect C.L. de Carvalho-Heineken as For Against Management Executive Director 7b Relect C.M. Kwist as Non-Executive For Against Management Director 7c Elect M.R. de Carvalho as Executive For Against Management Director HEINEKEN NV Ticker: HEIA Security ID: N39427211 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Receive Report of Management Board None None Management (Non-Voting) 1b Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 1c Adopt Financial Statements and For For Management Statutory Reports 1d Receive Explanation on Dividend Policy None None Management 1e Approve Allocation of Income and For For Management Dividends of EUR 1.10 per Share 1f Approve Discharge of Management Board For For Management 1g Approve Discharge of Supervisory Board For For Management 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 2c Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 2b 3 Elect L. Debroux to Management Board For For Management 4 Elect M.R. de Carvalho to Supervisory For For Management Board INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Alex Gorsky For For Management 1.7 Elect Director Shirley Ann Jackson For For Management 1.8 Elect Director Andrew N. Liveris For For Management 1.9 Elect Director W. James McNerney, Jr. For For Management 1.10 Elect Director James W. Owens For For Management 1.11 Elect Director Virginia M. Rometty For For Management 1.12 Elect Director Joan E. Spero For For Management 1.13 Elect Director Sidney Taurel For For Management 1.14 Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against For Shareholder 7 Establish Public Policy Board Committee Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For Did Not Vote Management 1b Elect Director D. Scott Davis For Did Not Vote Management 1c Elect Director Ian E. L. Davis For Did Not Vote Management 1d Elect Director Alex Gorsky For Did Not Vote Management 1e Elect Director Susan L. Lindquist For Did Not Vote Management 1f Elect Director Mark B. McClellan For Did Not Vote Management 1g Elect Director Anne M. Mulcahy For Did Not Vote Management 1h Elect Director William D. Perez For Did Not Vote Management 1i Elect Director Charles Prince For Did Not Vote Management 1j Elect Director A. Eugene Washington For Did Not Vote Management 1k Elect Director Ronald A. Williams For Did Not Vote Management 2 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For Did Not Vote Management Auditors 4 Policy Regarding Overextended Directors Against Did Not Vote Shareholder 5 Report on Consistency Between Against Did Not Vote Shareholder Corporate Values and Political Contributions 6 Require Independent Board Chairman Against Did Not Vote Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 9 Report on Certain Vesting Program Against For Shareholder 10 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers LIBERTY BANCORP, INC. Ticker: LBCP Security ID: 53017Q102 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel G. O'Dell For Withhold Management 1.2 Elect Director Steven K. Havens For Withhold Management 2 Ratify BKD, LLP as Auditors For Against Management LTC PROPERTIES, INC. Ticker: LTC Security ID: 502175102 Meeting Date: JUN 03, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Boyd W. Hendrickson For For Management 1.2 Elect Director James J. Pieczynski For For Management 1.3 Elect Director Devra G. Shapiro For For Management 1.4 Elect Director Wendy L. Simpson For For Management 1.5 Elect Director Timothy J. Triche For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MACKINAC FINANCIAL CORPORATION Ticker: MFNC Security ID: 554571109 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter J. Aspatore For For Management 1.2 Elect Director Robert H. Orley For For Management 1.3 Elect Director Randolph C. Paschke For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Plante & Moran, PLLC as Auditors For For Management METRO BANCORP, INC. Ticker: METR Security ID: 59161R101 Meeting Date: JUN 19, 2015 Meeting Type: Annual Record Date: MAY 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary L. Nalbandian For For Management 1.2 Elect Director James R. Adair For For Management 1.3 Elect Director Douglas R. Berry For For Management 1.4 Elect Director John J. Cardello For For Management 1.5 Elect Director Douglas S. Gelder For For Management 1.6 Elect Director Alan R. Hassman For For Management 1.7 Elect Director Richard J. Lashley For For Management 1.8 Elect Director J. Rodney Messick For For Management 1.9 Elect Director Jessica E. Meyers For For Management 1.10 Elect Director Michael A. Serluco For For Management 1.11 Elect Director Thomas F. Smida For Withhold Management 1.12 Elect Director Samir J. Srouji For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify BDO USA, LLP as Auditors For For Management 6 Other Business For Against Management MIDLAND HOLDINGS LTD Ticker: 01200 Security ID: G4491W100 Meeting Date: JUN 26, 2015 Meeting Type: Annual Record Date: JUN 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Wong Ching Yi, Angela as Director For For Management 2a2 Elect Wong Tsz Wa, Pierre as Director For For Management 2a3 Elect Cheung Kam Shing as Director For For Management 2a4 Elect Chan Nim Leung, Leon as Director For For Management 2b Authorize Board to Fix Remuneration of For For Management Directors 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Issued Share For For Management Capital 5 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights OCEAN SHORE HOLDING CO. Ticker: OSHC Security ID: 67501R103 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick G. Dalzell For For Management 1.2 Elect Director Robert A. Previti For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation OLD LINE BANCSHARES, INC. Ticker: OLBK Security ID: 67984M100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andre' J. Gingles For For Management 1.2 Elect Director William J. Harnett For For Management 1.3 Elect Director Frank Lucente, Jr. For For Management 1.4 Elect Director John M. Suit, II For For Management 1.5 Elect Director Frank Taylor For For Management 2 Ratify Dixon Hughes Goodman LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 05, 2014 Meeting Type: Annual Record Date: SEP 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Adopt Multiple Performance Metrics Against Against Shareholder Under Executive Incentive Plans 6 Adopt Specific Performance Standards Against Against Shareholder 7 Adopt Proxy Access Right Against Against Shareholder PACIFIC PREMIER BANCORP, INC. Ticker: PPBI Security ID: 69478X105 Meeting Date: MAY 26, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth A. Boudreau For For Management 1.2 Elect Director John J. Carona For For Management 1.3 Elect Director Steven R. Gardner For For Management 1.4 Elect Director Joseph L. Garrett For For Management 1.5 Elect Director John D. Goddard For For Management 1.6 Elect Director Jeff C. Jones For For Management 1.7 Elect Director Michael L. McKennon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Vavrinek, Trine, Day & Co., LLP For For Management as Auditors 6 Adjourn Meeting For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Werner Geissler For For Management 1.5 Elect Director Jennifer Li For For Management 1.6 Elect Director Jun Makihara For For Management 1.7 Elect Director Sergio Marchionne For Against Management 1.8 Elect Director Kalpana Morparia For For Management 1.9 Elect Director Lucio A. Noto For For Management 1.10 Elect Director Frederik Paulsen For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Stephen M. Wolf For For Management 2 Ratify PricewaterhouseCoopers SA as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Adopt Anti-Forced Labor Policy for Against Against Shareholder Tobacco Supply Chain POSCO Ticker: 005490 Security ID: 693483109 Meeting Date: MAR 13, 2015 Meeting Type: Annual Record Date: DEC 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1.a Elect Shin Jae-Chul as Outside Director For For Management 2.1.b Elect Kim Joo-Hyun as Outside Director For For Management 2.1.c Elect Park Byung-Won as Outside For For Management Director 2.2.a Elect Kim Joo-Hyun as Members of Audit For For Management Committee 2.3.a Elect Kim Jin-Il as Inside Director For For Management 2.3.b Elect Lee Young-Hoon as Inside Director For For Management 2.3.c Elect Oh In-Hwan as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors REDWOOD FINANCIAL, INC. Ticker: REDW Security ID: 757903109 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dean K. Toft For Withhold Management 2 Other Business For Against Management REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ramon A. Rodriguez For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director James W. Crownover For For Management 1d Elect Director Ann E. Dunwoody For For Management 1e Elect Director William J. Flynn For For Management 1f Elect Director Manuel Kadre For For Management 1g Elect Director Michael Larson For For Management 1h Elect Director W. Lee Nutter For For Management 1i Elect Director Donald W. Slager For For Management 1j Elect Director John M. Trani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access None For Shareholder SAN DIEGO PRIVATE BANK Ticker: SDPB Security ID: 79744Y100 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Ellman For Withhold Management 1.2 Elect Director David S. Engelman For Withhold Management 1.3 Elect Director Selwyn Isakow For Withhold Management 1.4 Elect Director Keith B. Jones For For Management 1.5 Elect Director Marjory Kaplan For For Management 1.6 Elect Director Leon Kassel For Withhold Management 1.7 Elect Director Maria P. Kunac For Withhold Management 1.8 Elect Director Ernest Rady For For Management 1.9 Elect Director Steve Rippe For Withhold Management 1.10 Elect Director Jerry Suppa For For Management 1.11 Elect Director Thomas V. Wornham For Withhold Management SANOFI Ticker: SAN Security ID: F5548N101 Meeting Date: MAY 04, 2015 Meeting Type: Annual/Special Record Date: APR 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.85 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Reelect Serge Weinberg as Director For For Management 6 Reelect Suet-Fern Lee as Director For For Management 7 Ratify Appointment of Bonnie Bassler For For Management as Director 8 Reelect Bonnie Bassler as Director For For Management 9 Ratify Appointment of Olivier For For Management Brandicourt as Director 10 Advisory Vote on Compensation of Serge For For Management Weinberg 11 Advisory Vote on Compensation of For Against Management Christopher Viehbacher 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million 15 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million 16 Approve Issuance of Debt Securities For For Management Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion 17 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 18 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 19 Authorize Capitalization of Reserves For Against Management of Up to EUR 500 Million for Bonus Issue or Increase in Par Value 20 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 21 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 22 Authorize up to 1.2 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 23 Amend Article 7 of Bylaws Re: For Against Management Shareholding Disclosure Thresholds 24 Amend Article 19 of Bylaws Re: For For Management Attendance to General Meetings 25 Authorize Filing of Required For For Management Documents/Other Formalities SANOFI Ticker: SNY Security ID: 80105N105 Meeting Date: MAY 04, 2015 Meeting Type: Annual/Special Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.85 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Reelect Serge Weinberg as Director For For Management 6 Reelect Suet-Fern Lee as Director For For Management 7 Ratify Appointment of Bonnie Bassler For For Management as Director 8 Reelect Bonnie Bassler as Director For For Management 9 Ratify Appointment of Olivier For For Management Brandicourt as Director 10 Advisory Vote on Compensation of Serge For For Management Weinberg 11 Advisory Vote on Compensation of For Against Management Christopher Viehbacher 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 1 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion 2 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 260 Million 3 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 260 Million 4 Approve Issuance of Debt Securities For For Management Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion 5 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 6 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 7 Authorize Capitalization of Reserves For Against Management of Up to EUR 500 Million for Bonus Issue or Increase in Par Value 8 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 9 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 10 Authorize up to 1.2 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 11 Amend Article 7 of Bylaws Re: For Against Management Shareholding Disclosure Thresholds 12 Amend Article 19 of Bylaws Re: For For Management Attendance to General Meetings 13 Authorize Filing of Required For For Management Documents/Other Formalities SOUTH STREET SECURITIES HOLDINGS, INC. Ticker: Security ID: USU844701008 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Puleo For For Management 1.2 Elect Director Steven J. Carlson For For Management 1.3 Elect Director Denis Manelski For For Management 2 Ratify PriceWaterhouseCoopers LLP as For For Management Auditors 3 Other Business For Abstain Management SOUTHERN FIRST BANCSHARES, INC. Ticker: SFST Security ID: 842873101 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Cothran For Withhold Management 1.2 Elect Director Rudolph G. 'Trip' For For Management Johnstone, III 1.3 Elect Director R. Arthur 'Art' Seaver, For For Management Jr. 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Elliott Davis Decosimo, LLC as For For Management Auditors TIPTREE FINANCIAL INC. Ticker: TIPT Security ID: 88822Q103 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Barnes For Withhold Management 1.2 Elect Director John E. Mack For For Management 2 Ratify KPMG LLP as Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Thomas W. Horton For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S. Reinemund For For Management 1l Elect Director Kevin Y. Systrom For For Management 1m Elect Director Jim C. Walton For For Management 1n Elect Director S. Robson Walton For For Management 1o Elect Director Linda S. Wolf For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Provide Proxy Access Right Against For Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Maritime Shipping 8 Report on Incentive Compensation Plans Against For Shareholder 9 Require Independent Board Chairman Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Judith M. Runstad For For Management 1m Elect Director Stephen W. Sanger For For Management 1n Elect Director John G. Stumpf For For Management 1o Elect Director Susan G. Swenson For For Management 1p Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Growth & Income Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 28, 2015
